                                                                         1 Sarah J. Odia, Nevada Bar No. 11053
                                                                           sjo@paynefears.com
                                                                         2 Rhianna S. Hughes, Admitted Pro Hac Vice
                                                                           rsh@paynefears.com
                                                                         3 PAYNE & FEARS LLP
                                                                           6385 S. Rainbow Blvd., Suite 220
                                                                         4 Las Vegas, Nevada 89118
                                                                           Telephone: (702) 851-0300
                                                                         5 Facsimile: (702) 851-0315

                                                                         6 Attorneys for Defendants DRYBAR HOLDINGS
                                                                           LLC, KARRIE MARTINEZ, PATRICE
                                                                         7 CAMPBELL, ZENA LONG and RENEE
                                                                           ATWOOD
                                                                         8

                                                                         9                               UNITED STATES DISTRICT COURT
                                                                        10                                     DISTRICT OF NEVADA
                                                                        11
PAYNE & FEARS LLP




                                                                        12 SALVATORE MALLIA, JR., an individual,              Case No. 2:19-CV-00179-RFB-CWH
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13                 Plaintiff,
                           ATTORNEYS AT LAW




                                                                                                                              STIPULATION AND ORDER TO
                                                       (702) 851-0300




                                                                        14          v.                                        CONTINUE EARLY NEUTRAL
                                                                                                                              EVALUATION
                                                                        15 DRYBAR HOLDINGS, LLC, a foreign
                                                                           limited liability company; COURTNEY
                                                                        16 BARFIELD, an individual; KARRIE
                                                                           MARTINEZ, an individual; PATRICE
                                                                        17 CAMPBELL, an individual; ZENA LONG, an
                                                                           individual; RENEE ATWOOD, an individual;
                                                                        18 and DOES 1 through 100, inclusive,

                                                                        19                 Defendants.

                                                                        20

                                                                        21          An Early Neutral Evaluation (“ENE”) is scheduled in the above-referenced action for June
                                                                        22 17, 2019 before Magistrate Judge Cam Ferenbach. (See, ECF No. 3). Defendants have filed a

                                                                        23 Motion to Compel Plaintiff to submit his claim to arbitration. (ECF No. 32). Because participation

                                                                        24 in the ENE would be unnecessary if the court orders arbitration, Defendants and Plaintiff, by and

                                                                        25 through their respective counsel of record, hereby stipulate and agree that the ENE be continued

                                                                        26 until after the Court issues a decision on Defendants’ pending Motion to Compel Arbitration.

                                                                        27          This stipulation moots Defendants’ Motion to Excuse Participation in the ENE and the
                                                                        28 Court’s order on the same. (ECF Nos. 36, 38).

                                                                                                                                              Case No. 2:19-CV-00179-RFB-CWH
                                                                         1 DATED: June 5, 2019         PAYNE & FEARS LLP

                                                                         2

                                                                         3                             By:          /s/ Sarah J. Odia
                                                                         4                                   Sarah J. Odia, Nevada Bar No. 11053
                                                                                                             Rhianna S. Hughes, admitted pro hac vice
                                                                         5                                   6385 S. Rainbow Blvd., Suite 220
                                                                                                             Las Vegas, Nevada 89118
                                                                         6                                   Telephone: (702) 851-0300

                                                                         7                                   Attorneys for Defendants DRYBAR HOLDINGS
                                                                                                             LLC, KARRIE MARTINEZ, PATRICE
                                                                         8                                   CAMPBELL, ZENA LONG and RENEE
                                                                                                             ATWOOD
                                                                         9

                                                                        10

                                                                        11 DATED: June 5, 2019         ELLSWORTH & BENNION, CHTD
PAYNE & FEARS LLP




                                                                        12
                    6385 S. RAINBOW BLVD., SUITE 220
                       LAS VEGAS, NEVADA 89118




                                                                        13
                           ATTORNEYS AT LAW




                                                                                                       By            /s/ Keen L. Ellsworth
                                                       (702) 851-0300




                                                                        14                                   Ronald D. Green, Nevada Bar No. 4981
                                                                                                             77 N. Rainbow Blvd., Ste. 380
                                                                        15                                   Las Vegas, Nevada 89107
                                                                        16                                   Tel. (702) 767-9987

                                                                        17                                   Attorneys for Plaintiff, SALVATORE MALLIA,
                                                                                                             JR.
                                                                        18

                                                                        19

                                                                        20
                                                                                                         ORDER
                                                                        21

                                                                        22
                                                                             IT IS SO ORDERED:
                                                                        23
                                                                                            6-6-2019
                                                                        24 DATED:
                                                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                        25

                                                                        26

                                                                        27   Stipulation re ENE.docx

                                                                        28

                                                                                                             -2-               Case No. 2:19-CV-00179-RFB-CWH
